COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00140-CV


AZZAM HUSSAMI                                                      APPELLANT

                                       V.

CLEAR SKY MRI AND                                                    APPELLEE
DIAGNOSTIC CENTER AT
DENTON, INC.


                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2012-03242

                                    ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Joint Motion To Set Aside Trial Court

Judgment And Remand The Case Back To The Trial Court For Rendition In

Accordance With Settlement Agreement.” It is the court’s opinion that the motion

should be granted; therefore, we withdraw our judgment dated June 25, 2015,

      1
      See Tex. R. App. P. 47.4.
set aside the trial court’s judgment without regard to the merits, and remand this

case to the trial court to render judgment in accordance with the parties’

agreement. 2 Costs of the appeal shall be paid by the appellant, for which let

execution issue. 3


                                                  /s/ Lee Ann Dauphinot
                                                  LEE ANN DAUPHINOT
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 10, 2015




      2
      See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson,
911 S.W.2d 387, 388 (Tex. 1995).
      3
       See Tex. R. App. P. 42.1(d).


                                        2